Order filed November 13, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00760-CR
                                    ____________

                        COREY JULES TEAMER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 9
                               Harris County, Texas
                          Trial Court Cause No. 1801008


                                        ORDER
       Appellant is represented by retained counsel, Lance C. Hamm. No reporter’s
record has been filed in this case. Tavis Jacks, the official court reporter for the County
Criminal Court at Law No. 9, informed this court that appellant had not made
arrangements for payment for the reporter’s record. On September 9, 2012, the clerk of
this court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no
response to the court’s notice and no reporter’s record has been filed. Accordingly, we
issue the following order:.

       We ORDER appellant=s retained counsel, Lance C. Hamm, to file a brief in this
appeal on or before December 12, 2012. If counsel does not timely file the brief as
ordered, the court will consider issuing a show cause order directing him to appear before
this court on a date certain to show cause why he should not be held in contempt for
failing to file the brief as ordered.



                                        PER CURIAM




                                            2